Citation Nr: 1811716	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  11-27 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A hearing was held in May 2017 by means of video conferencing equipment with the Veteran in St. Louis, Missouri before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing testimony has been associated with the electronic claims file.

The Board remanded this matter in September 2017 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's right ear hearing loss did not manifest during and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).
 
Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for right ear hearing loss.  Service treatment records include the entrance and separation examinations, as well as hearing conservation test results.  In April 1990 at enlistment, the Veteran's auditory thresholds were as follows: 


500
1000
2000
3000
4000
Right
0
0
10
15
5
	
July 1990 testing shows the following auditory thresholds:


500
1000
2000
3000
4000
Right
0
0
5
10
5

November 1990 testing shows the following auditory thresholds:


500
1000
2000
3000
4000
Right
0
0
0
5
5

October 1991 testing shows the following auditory thresholds:


500
1000
2000
3000
4000
Right
10
5
0
15
10

December 1992 testing shows the following auditory thresholds:


500
1000
2000
3000
4000
Right
10
0
0
5
0

The Veteran's October 1993 discharge examination shows that the auditory thresholds were as follows:


500
1000
2000
3000
4000
Right
10
0
0
5
0
	
The service treatment records do not show a significant shift.  At most, at 500 Hz, the decibels increased from 0 to 10 dB between entrance and separation from service.  The Veteran's hearing appears to have improved at 2000, 3000, and 4000 Hz.

In February 2010, the Veteran had his hearing tested at the Hearing Place, LLC.  Test results were submitted in graph form; however, the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the Court held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).  The Board finds that the decibel readings are represented clearly by the graph and were as follows:


500
1000
2000
3000
4000
Right
20
25
20
10
15

The Board observes that speech recognition scores were indicated; however, it is not clear whether the provider used the Maryland CNC Test.  Testing showed the right ear was 92 percent.  During his evaluation, the Veteran reported that during service, he was exposed to noise while serving on the flight deck near running aircraft during launch and recovery operations.  He was also a passenger on various aircraft and was exposed to noise from automatic weapons, hand guns, and rifles.  The Veteran said he was not provided hearing protection.  The provider noted the Veteran's post-service employment and recreational activities.  Based on the Veteran's reported information, the provider outlined how he had been exposed to noise during service and indicated that he was not provided adequate hearing protection during service.  The provider found that the Veteran's post-service civilian employment as a corrections officer/driver and military noise exposure contributed to his hearing loss.  Notably, the provider did not indicate that the claims file and service treatment records had been reviewed.

In March 2011, the Veteran was provided with a VA audiological examination.  Test results revealed speech recognition ability of 96 percent the right ear and his auditory thresholds were as follows:


500
1000
2000
3000
4000
Right
10
10
10
10
15
The examiner noted the Veteran's hearing test results documented at entrance and separation from service as well as the Veteran's report of in-service noise exposure while serving on the flight deck.  The Veteran's civilian jobs involved mostly positions as a driver.  The examiner opined that the Veteran's hearing loss was not a result of military acoustic trauma.  The examiner stated that hearing loss did not occur in the military.  The examiner pointed out that the Veteran's hearing during service and currently remained unchanged and clinically normal.

In September 2017, the Board remanded this matter to obtain clarification from The Hearing Place as to whether the speech recognition score was determined using the Maryland CNC test.  Clarification was not provided.  However, an addendum opinion was obtained from a VA examiner addressing the Veteran's claimed hearing loss.  In a November 2017 opinion, a VA examiner indicated review of the claims file and noted that the April 1990 enlistment examination and October 1993 separation examination showed hearing sensitivity within normal limits at all frequencies in both ears.  The examiner stated that at separation, there were no significant shifts in hearing and that during service, the Veteran participated in a hearing conservation program.  The examiner noted that the July 1990, November 1990, October 1991, and December 1992 examinations all documented hearing sensitivity within normal limits at all frequencies in both ears.  The examiner stated that there were no significant shifts in hearing greater than test-retest reliability were noted at any frequency in either ear.  

Regarding the report from The Hearing Place, the examiner noted that the report documented the Veteran's description of noise exposure during service and his occupational noise exposure after service.  The private report documented the Veteran's assertion that he did not remember having a hearing test at separation from service; however, the examiner pointed out that the separation examination was located in the claims file and included hearing examination results.  The examiner said the private provider's statement strongly suggests that the private provider did not have the benefit of reviewing the Veteran's service records prior to making an opinion.  The examiner stated that based on the review of the claims file, and given the fact that the Veteran's medical records clearly document no shifts in hearing greater than test-retest reliability at any time during military service, the objective evidence outweighed the subjective reports of hearing loss due to military service.  The examiner stated that research has not shown delayed-onset hearing loss following hazardous noise exposure.  The examiner indicated that more recent research has shown possible delayed-onset hearing loss in rodents but that the findings in rodent studies could not necessarily be extrapolated to human subjects given the genetic and physiological differences between the species.  The examiner stated that to her knowledge, there are no peer-reviewed scientific studies demonstrating clear evidence for the existence of delayed-onset hearing loss in humans.  Therefore, based on her review of the claims file and pertinent literature, the examiner opined that the Veteran's hearing loss is not at least as likely as not related to military service as documentation in the claims file shows no significant positive shifts in hearing during military service.

Based on the available evidence, the Board cannot find that service connection for right ear hearing loss is warranted.  First, it is unclear whether the Veteran has a hearing loss disability for VA purposes.  As documented above, testing has not shown that any auditory threshold in any of the frequencies has been 40 decibels or greater or that at least three of the frequencies have been 26 decibels or greater.  38 C.F.R. § 3.385.  Further, while the Veteran's speech recognition score from The Hearing Place was 92, it is unclear whether the provider used the Maryland CNC Test.  Even assuming that The Hearing Place used the Maryland CNC test and that the Veteran has a right ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385, in comparing the weight of the available evidence, the Board lends greater probative value to the VA examiner's opinion than to the one expressed by the private clinician.  To that end, a medical opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  Here, the February 2010 private record falls far short of this standard.  As noted above, it is clear that the private provider did not review the Veteran's service treatment records and based the opinion on the Veteran's reported history.  By comparison, the November 2017 VA examiner offered a definitive nexus opinion and provided a detailed rationale in conjunction with review of the record.  Thus, in comparing the weight of the available evidence, the Board finds that no nexus exists between the Veteran's military service and his right ear hearing loss.  As such, service connection cannot be established.

In making this determination, the Board does not disregard the Veteran's contention that a nexus exists between his current right ear hearing loss and service.  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide an opinion regarding the etiology of his disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385(1999). As such, the Board lends significantly greater probative value to the VA examiner's finding that the Veteran's condition is not related to service.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for right ear hearing loss is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for right ear hearing loss is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


